PUTNAM, Circuit Judge.
The device in this case does not suggest a very high degree of inventive power; but it relates to one of that class of useful domestic articles, to encourage and support the improvement of which is within the purpose of the constitution, and of the statutes touching patents. The questions involved are entirely issues of fact, which cau hardly be repeated in any other case, and which, therefore, it is to the advantage of no one to elabórate.
On the point of patentability, the court has felt no difficulty, the novelty being especially in so arranging the abutting edges of the' upper or outer portion of the bell or base of the knob that they constitute a self-supporting circle. It is enough for the court to sayi that this, in connection with the other elements of the combination,' is undoubtedly useful and novel, and contains the suggestion of something more than mere mechanical skill. Some further observations on this point will he made in connection with the next propo-, si Lion.
Neither does the court doubt that the respondent has infringed. The mere fact that the abutting edges are serrated by him, so that they do not make the extreme outer circumference continuous, does not constitute a defense, under the other facts of this case. It is true that this style of construction wall always raise a question of degree, and may go to such an extent that the useful feature of the complainant’s patent, of mutually supporting edges, will disappear; but the court does not find that the characteristics, in tills respect, of Ms device are substantially lacking in the alleged infringing knob.
The defense touching infringement connects itself, to some extent, with that touching patentability. It is claimed that no man can now have a valid patent for merely locating the holes at any particular point in the abutting edges of the leaves of a split-base knob. This is undoubtedly true, and, if that was the pith of the complainant’s alleged invention, the patent would he void for want of novelty. But, as already stated, the substantial novelty is not involved at all in the matter of locating the holes, hut it relates to combining with them and other matters a self-supporting outer *248circumference of the bell or base of the knob; and in the opinion of the court the respondent does not avoid that characteristic by contending that thé claim is so broad that there is a mere change of location of the parts, without a different or additional function. It is true, as already suggested, that the alleged improvement 'is apparently of a minute character, and comes rather close to the dividing line between what is patentable and what is the mere product of mechanical skill; but *on the whole it appears to the court that this device was the last step which — although, perhaps, a short one — had been for some time sought after, and was necessary in order to complete the art with reference to use, and perhaps more particularly with reference to the cheapness and ease of production. The improvement falls within that class of cases where facts subsequent to the application for the patent have been allowed by the courts to come to its support. In this class are Watson v. Stevens, (decided by the circuit court of appeals in this circuit,) 2 C. C. A., 500, 51 Fed. Rep. 757, and a number of late cases ‘in the supreme court, conveniently grouped by Judge Coxe in American Cable Ry. Co. v. Mayor, etc., of City of New York, 56 Fed. Rep. 149.
The principal difficulty arises from the aEeged anticipatory use and sale by the respondent, Matthews. On this point this court must be guided by the rules stated in the Barbed Wire Patent, 143 U. S. 275, 12 Sup. Ct. Rep. 443, 450; and it need not go beyond the opinion in that case for the law applicable to the point now under consideration. The court has there emphatically given the caution that the proof of alleged prior use must be “clear, satisfactory, and beyond a reasonable doubt,” and that the burden of proof rests on the party setting it up. The methods in which the court in that case disposed of the alleged instances of anticipatory use illustrate the general principles applicable, aside from the mere question of clearness of proof. It is, of course, not always a sufficient answer that the prior use may be said to have been an experiment; but, if it combines failure with experiment, it is clearly ineffectual, of itself, to defeat a subsequent patent.
The patent in this case covers the product; and therefore, if the like of the product “known or used by others in this country” before the patented invention or discovery was practically a success, it would be of no importance that the method of production was unsatisfactory; although the result might be otherwise if the anticipatory matter was a prior patent or publication, as to which the rule is well-settled that it must show, not only a perfected product, but a practical method of obtaining it. Notwithstanding this, we think the respondent fails to maintain his proposition touching this matter by a clear preponderance of evidence at any point; and we go even further than this, and to the extent of saying that the balance of proof carries. with it a strong presumption that whatever was put on the market, as claimed by the respondent, failed to reach a practical and successful standard. On this proposition the concurrence of the fact that the party who claims to have anticipated is the respondent in this -case, with the other facts which will be referred to, is of very considerable weight against him. The alleged *249anticipatory product was said to have been put on tlie market before January 1, 1888; and. from that time until January, 1890, the respondent was continuously engaged with the complainant in making stove knobs, the respondent having immediate charge of the,business. At the latter date the respondent withdrew, and commenced a like business on his own account in May, 1890. The patent in dispute was taken out on the application of Mr. Turner, the original patentee, filed March 20, 1890, and issued to the complainant, as Turner’s assignee, July 22, 1890. The case shows that respondent, although he had active charge of the business, as already said, did not follow np the alleged anticipatory product, and that he never manufactured, or caused to be manufactured, any knobs of that type, until a year after he commenced business for himself. These facts form a practical verdict by the respondent in favor of the complainant, on the question of the alleged anticipatory use, of great weight, and afford a strong presumption against him. This presumption is all the more weighty, because the respondent does not undertake to connect his infringing manufactures in 1890 or 1891 with the alleged anticipatory product, or show that the former in any way reverted to the latter.
With our rapid progress in mechanical improvements, what an ingenious man fails to accomplish to-day, with the appliances now at hand, another ingenious man may accomplish to-morrow, with the better appliances which he then finds; and, if the latter acts from his own resources, he is not to be deprived of the fruits of Ms ingenuity by reason of the prior failure of to-day, although, •without taking into account the change in appliances, it may be difficult to understand why.and wherein one failed, and the other succeeded. There is no equity or public policy which requires that one should be deprived of Ms just reward who revives a lost art, whether buried for ages, or for only a few years, although with the latter there is, of course, more necessity for making sure that the revival was not suggested by the knowledge of what had apparently disappeared. Nothing, however, to this effect has been brought to our attention in this record.
On the whole, this part of the case seems to the court to be fully within the spirit of the closing paragraphs of the Barbed Wire Patent, 143 U. S. 292, 12 Sup. Ct. Rep. 443, 450.
Decree for an injunction and an account, with reference to the first and second claims only; complainant to file draft decree on or before rule day in September, and respondent to file corrections of the decree on or before the 16th day of September.